Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 4/7/2022 is acknowledged.  The traversal is on the ground(s) that the inventions relate to a single inventive concept and that the cited prior art of Sarangapani is essentially different than that of the current claims.  This is not found persuasive because the claims of the method group do not require the particulars of the bioactive compound composition of claim 1.  Instead they merely require a bioactive compound composition that can be the same or different than that of claim 1.  However both the method and product claims require the technical feature of a hydrogel layer being present.  However, the prior art cited by the examiner shows that this feature is not unique to the current invention and therefore does not become a special technical feature of the inventions as provided.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (USPGPub 2011/0111031).
	Regarding claims 1-3 and 5, Jiang teaches coating a medical implant substrate [01870 for drug delivery with layers that may be in hydrogel form (title) and wherein the hydrogel may further comprise PEG [0177], wherein multiple layers may be applied [0018] and wherein any layer may contain an active agents such as collagen or fibronectin [0177] among other listed throughout the disclosure.
	Regarding claim 6, Jiang further teaches wherein the products may contain micropatterns [0183].
	Regarding claim 7, Jiang teaches using plural bioactive compounds in any layer [0177], wherein lower layers comprising two bioactive compounds would read upon covering at least one other bioactive compound composition and wherein uncovered layers would comprise at least on bioactive compound composition not being covered.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (USPGPub 2011/0111031) as applied to claims 1-3 and 5-7 above and further in view of Atala et al. (USPGPub 2002/0055731).
Regarding claim 4, the teachings of Jiang are as shown above. Jiang fails to teach wherein the bioactive compound present is a cell transfection mixture.  However, Atala shows that it is known to include combinations of materials in the form of medical coatings for implantable devices [0299] for the purpose of cell transfection [0342-344]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the cell transfection materials of Atala in the medical implant of Jiang in order to allow for the genetic treatments performed by using cell transfection materials using the implant of Jiang.
Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717